Citation Nr: 1136713	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-48 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable evaluation for residuals of hepatitis C from October 12, 2007 to April 23, 2010.  

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of hepatitis C from April 23, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1950 to September 1953, from January 1954 to October 1957, and from December 1957 to November 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which denied service connection for bilateral defective hearing and tinnitus and granted service connection for residuals of hepatitis C, rated noncompensably disabling from October 12, 2007; the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  By rating action in May 2011, the RO assigned an increased rating to 10 percent for hepatitis C; effective from April 23, 2010, the date of VA examination.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for bilateral defective hearing and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  Prior to and from April 23, 2010, the Veteran's residuals of hepatitis C were manifested by no more than mild intermittent fatigue having a total duration of less than two weeks; daily fatigue requiring dietary restrictions or continuous medications, or incapacitating episodes of at least two weeks or more are not demonstrated.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, and no higher, for residuals of hepatitis C, prior to April 23, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.115, including Part 4, Diagnostic Code 7354 (2010).  

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of hepatitis C from April 23, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.115, including Part 4, Diagnostic Code 7354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and available private medical records were obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Hepatitis C

The Veteran contends that his symptoms of chronic fatigue, arthralgia and right upper quadrant abdominal pain associated with his hepatitis C satisfies the criteria for a higher evaluation than currently assigned.  

Initially, the Board notes that while the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  

As noted above, service connection was established for hepatitis C by the RO in August 2008.  The Veteran was initially assigned a noncompensable evaluation from the date of receipt of claim on October 12, 2007, and was subsequently assigned an increased rating to 10 percent; effective from April 23, 2010, the date of a VA examination.  The Veteran disagreed with the evaluations assigned and believes that his disability warrants an evaluation in excess of 10 percent.  

Hepatitis is rated under DC 7354, which provides for a 10 percent evaluation with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  

With serologic evidence of hepatitis C infection, and signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, a 20 percent rating is in order.  

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned when there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

For purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354 (2010), Note 2.  

When initially examined by VA in May 2008, in connection with his original claim of service connection for hepatitis, the Veteran reported that he had four incapacitating episodes in the previous 12 months for a total of seven days, and that the effect of his hepatitis on his daily activities was mild with respect to chores, shopping, exercise, sports and traveling.  

The Veteran made no mention of any residual problems when seen by VA in July 2009, and no pertinent abnormalities were noted on examination.  While the Veteran reported increased intermittent right upper quadrant abdominal pain and fatigue when examined by VA in April 2010, there was no evidence of any weight loss, nausea, anorexia, vomiting or arthralgia.  There was mild right upper quadrant abdominal tenderness, and the Veteran reported moderate impairment doing chores, exercise and sport activities.  However, he denied any incapacitating episodes in the previous 12 months.  

VA outpatient notes in May and December 2010, indicated that the Veteran's chronic fatigue was stable and that he reported that he was doing well.  In fact, in May 2010, the Veteran reported that he felt "great" and was able to do all that he wanted to do.  He also reported that he worked in his yard for 10 hours on one day the previous weekend without any ill effects, and had no new problems.  When seen in December 2010, he reported that he felt good, that his fatigue remained stable, and that he was able to surpass his peers with his activity level.  

In this case, while the initial VA examination in May 2008 did not include a description of the Veteran's symptoms of hepatitis in reference to the rating criteria, the Veteran did report mild impairment in performing some of his daily activities.  The fact that subsequent VA treatment records indicated that his "chronic fatigue" was stable, suggests that the Veteran suffered from fatigue at the time of examination.  As the May 2008 examination was conducted for the specific purpose of establishing service connection, a detailed description of the Veteran's current symptoms was not a primary objective.  Given the Veteran's description of mild functional impairment at the time of the May 2008 VA examination, the Board finds that the reported symptoms were consistent with the criteria for a 10 percent evaluation under DC 7354.  Accordingly, the Board finds that an increased rating to 10 percent is warranted prior to April 23, 2010.  

As to an evaluation in excess of 10 percent, the objective medical evidence does not show serologic evidence of hepatitis C infection, dietary restriction or continuous medication, or any incapacitating episodes.  Additionally, a sonogram of the Veteran's liver during the pendency of this appeal did not show any evidence of cirrhosis.  As the Veteran did not manifest the symptomatology for an evaluation in excess of 10 percent at anytime during the pendency of this appeal, there is no basis for the assignment of such an evaluation.    

ORDER

An increased evaluation to 10 percent for hepatitis C from October 12, 2007 to April 23, 2010 is granted, subject to VA regulations concerning the payment of monetary benefits.  

An evaluation in excess of 10 percent for hepatitis C from April 23, 2010 is denied.  


REMAND

The Veteran contends that he was exposed to acoustic trauma from small arms weapons training on the firing range during basic training in the U.S. Air Force in early 1950, during basic training in the U.S. Navy in early 1954, and from his service on an aircraft carrier, and believes that his current hearing loss and tinnitus are related to service.  In his notice of disagreement, the Veteran reported that he did not have ringing in his ears in service except when he was on the firing range, and that he has had persistent tinnitus and hearing loss since the late 1980's.  

Historically, the service records showed no complaints, treatment, abnormalities, or diagnosis for any ear problems, hearing loss, or tinnitus during his nearly 11 years of active service.  The service records showed that the Veteran qualified with a 22 caliber rifle in the Navy in 1954, and that he served seven months on an aircraft carrier from December 1960 to July 1961.  The Veteran specifically denied any ear problems or hearing impairment on his separation examination from the Air Force in December 1953, on his Navy enlistment examination in January 1954, on his separation examination in October 1957, and on a reenlistment examination in December 1957.  

Similarly, the Veteran made no mention of any hearing problems or tinnitus on his original application for VA compensation benefits received in December 1961, or when examined by VA in February 1962, and no pertinent abnormalities were noted at that time.  The first evidence of defective hearing was on a private audiological examination in October 1990.  The first report of tinnitus was noted on a private audiological examination in May 2009.  At that time, the Veteran reported a twenty year history of hearing loss, and tinnitus for "years."  The private physician opined that the Veteran's hearing loss was more likely than not associated with noise exposure in service.  However, the examiner did not offer any discussion or explanation as to the basis for that opinion.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Part of VA's duty to assist is to provide the veteran with an examination if, as in this case, there is competent evidence of a current disability and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2010).  Such is the case here.  

Accordingly, the claim is REMANDED to the AMC for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The Veteran should be afforded a VA audiological evaluation to determine the nature and etiology of any identified hearing loss and tinnitus.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The audiologist should provide an opinion as to whether it is at least as likely as not that any existing hearing loss or tinnitus was caused by acoustic trauma in service.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, if feasible, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

2.  Next, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


